Citation Nr: 0016514	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.   Entitlement to an increased (compensable) rating for 
service-connected hearing loss, right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had approximately 15 years and three months of 
active military service, to include the period from December 
1974 to December 1977, with subsequent service in the Army 
National Guard.

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Manchester, New Hampshire, in which the RO denied the 
veteran's claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and tinnitus, and 
denied a claim of entitlement to an increased rating for 
service-connected hearing loss, right ear, evaluated as 0 
percent disabling (noncompensable).  The veteran appealed all 
three decisions.  In July 1996, the RO granted service 
connection for tinnitus.


FINDINGS OF FACT

1.  The veteran currently has level I hearing in his right 
ear, and he is not totally deaf in his nonservice-connected 
left ear.   

2.  The veteran did not serve in combat during service.  

3.  The appellant does not have PTSD attributable to military 
service or to any incident of active duty.





CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by the appellant's 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).

2.  The criteria for a compensable evaluation for service-
connected hearing loss, right ear, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (as in effect 
prior to June 10, 1999); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (as in effect June 10, 1999 and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

As competent evidence of a diagnosis of PTSD, and a nexus to 
active duty, has been presented, the appellant's claim for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a). 

A review of the veteran's written statements, and the 
transcript of his hearings, held in April 1998 and February 
1999, shows that the veteran asserts that he has PTSD as a 
result of stressors during his service in Vietnam, to include 
exposure to shelling, seeing some dead Viet Cong sappers, 
hearing about a Navy chief getting killed shortly before that 
man's tour of duty expired, having to wait at an airfield 
during the Tet Offensive, and being surrounded by 10 to 20 
Vietnamese children in downtown Pleiku.

The veteran's service records include his discharge (DD Form 
214), which indicates that his military specialty was 
administration specialist.  His personnel file (DA Form 20) 
shows that he served approximately 36 months in Vietnam, and 
that during his tours in Vietnam his principal duties were 
traffic analyst, senior signals intelligence analyst, and 
intelligence analyst.  He primarily served with a radio 
research company.  The veteran has reported that this unit 
specialized in electronic intelligence, and that he primarily 
served in Pleiku, Cam Ranh Bay and Nha Trang.  At his 
hearing, held in February 1999, he reported that he was not 
in combat, and he is not shown to have received awards or 
medals evincing combat.  See VAOPGCPREC 12-99, 65 Fed. Reg. 
6256-6258 (2000).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

The veteran's service medical records include several 
examination reports, the latest of which is dated in May 
1973, which show that the veteran's psyche was clinically 
evaluated as normal.  The remainder of the service medical 
records are silent as to complaints, treatment or a diagnosis 
involving an acquired psychiatric disorder, with the 
exception that he underwent psychiatric observation in July 
1962 subsequent to reporting pre-service episodes of 
depression, excessive worry and nervous trouble on an 
application for the U.S. Military Academy.  No disease was 
found.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 138, 145 
(1997).  The new revisions serve primarily to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 1999), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Despite the indications of PTSD, discussed below, which are 
sufficient to well ground the claim, the Board finds that the 
evidence does not show that the veteran has PTSD.  In 
particular, the post-service medical evidence includes a VA 
PTSD examination report, dated in November 1999, which 
contains Axis I diagnoses of major depressive disorder, 
recurrent, and alcohol abuse.  In this report, the examiner 
specifically ruled out PTSD, stating that the veteran failed 
to meet criteria C and D for PTSD under both the third and 
fourth editions of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IIIR and DSM-IV).  Furthermore, this examination report is 
consistent with a VA PTSD examination report, dated in March 
1995, which contains Axis I diagnoses of alcohol abuse, in 
partial remission, and situational disorder with mild 
depression.  

The Board finds that the November 1999 VA PTSD examination 
report, and the March 1995 VA PTSD examination report, are 
highly probative evidence which shows that the veteran does 
not have PTSD.  These reports include accounts of the 
veteran's life history and subjective complaints.  Both of 
the examiners ruled out PTSD.  Of particular note, the 
November 1999 VA PTSD examination report was based on a 
complete review of the veteran's C-file, to include his 
service medical records, post service medical records, and 
hearing transcripts, as well as an examination of the 
veteran.  This report is accompanied by objective clinical 
findings and a rationalized explanation.  The examiner in 
1999 reported that the current evaluation was consistent with 
that provided in 1995, which had noted that the possibility 
of PTSD was remote.  The examiner reported that a review of 
the notes from that earlier examination suggested no 
reference to specific symptoms related to PTSD.  The Board 
further points out that the Axis I diagnoses of alcohol abuse 
in the VA PTSD examination reports are consistent with a 
letter from the acting director of the SATP (substance abuse 
treatment program) at the Manchester, New Hampshire VA 
medical center (VAMC), dated in June 1995, which states that 
the veteran was treated for alcohol abuse in February 1994 
and in June 1995. 

In reaching this decision, the Board has considered the 
notations of PTSD as found in records from the Vet Center, 
dated between 1994 and 1995, to include letters from a 
"readjustment counseling therapist" at the Vet Center 
(J.B.B.).  However, the probative value of these notations is 
weakened by the fact that they are not shown to have been 
based on a review of the veteran's C-file.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Furthermore, to the extent that the 
veteran has been diagnosed with alcohol abuse, the Vet Center 
records indicate that the veteran had been struggling with a 
severe alcohol abuse problem, and are therefore consistent 
with the diagnoses of alcohol abuse in the VA PTSD 
examination reports.  Finally, the claims file includes a VA 
treatment report, dated in about September 1997, which 
indicates that the veteran's clinical administered PTSD scale 
(CAPS) was two points over the cutoff score for PTSD, and 
thus supported a PTSD diagnosis.  However, this report also 
indicates that the Axis I diagnoses from a structured 
clinical interview did not include PTSD.  Specifically, the 
structured clinical interview was reported to have resulted 
in diagnoses of major depressive disorder, dysthymic 
disorder, past alcohol dependence, and social phobia.  The 
Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is outweighed 
by the contrary evidence of record, which shows that the 
veteran does not have PTSD.  The Board finds that a 
preponderance of the evidence is against the claim that the 
veteran has PTSD, accordingly, service connection for PTSD 
must be denied.

The Board has considered the oral and written testimony of 
the veteran.  The Board has also considered the lay 
statements of two friends of the veteran (V.D.B. and J.E.C.), 
received in 1996, which are supportive of his claim that 
there were shelling and/or sapper attacks on his base.  The 
Board points out that although the veteran's arguments and 
reported symptoms have been noted, and the lay statements 
have been considered, the issues in this case ultimately rest 
upon interpretations of medical evidence and conclusions as 
to the veteran's correct diagnosis, and the etiology of his 
diagnosed condition.  The veteran, V.D.B. and J.E.C., as lay 
persons untrained in the fields of medicine and/or 
psychiatry, are not competent to offer such opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board has determined 
that on the basis of the medical evidence, the veteran does 
not have PTSD and ,as such, service connection for PTSD is 
not warranted.  To that extent, the veteran's contentions and 
the lay statements in support of his claim are unsupported by 
persuasive evidence.  In addition, in August 1999, following 
the Board's remand, the RO wrote to the veteran seeking any 
additional evidence or treatment reports in support of his 
claim.  The veteran did not respond to this request.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  Increased Rating

As an initial matter, the Board finds that the veteran's 
claim for a compensable rating for his service-connected 
hearing loss, right ear, is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran is seeking an 
increased rating, an assertion of an increase in severity is 
sufficient to render the increased rating claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Moreover, 
after reviewing the VA examination report dated in December 
1999, the Board finds that this report, and the other 
evidence of record, collectively allow for proper review of 
the veteran's claim and that no useful purpose would be 
served by remanding the veteran's claim for further 
development. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1999); 38 C.F.R. § Part 4 (1999).  
Where entitlement to service connection has been established 
and an increase in disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran asserts that his hearing loss, right ear, is more 
severe than his current evaluation reflects.  Specifically, a 
review of his written statements and the transcripts from his 
hearings, held in April 1998 and February 1999, shows that he 
reported that he must wear hearing aids, and that he has 
difficulty with speech discrimination.  

A lay statement from the veteran's employer, apparently a 
restaurant owner, dated in November 1996, shows that he 
states that on occasion, the veteran has difficulty hearing 
customer orders during normal conversation, and that when 
background noise is present, he frequently does not hear the 
phone ring or specifics of an order.   A statement from a 
fellow serviceman, V.D.B., dated in November 1996, shows that 
he reported that the veteran had a noticeable hearing loss as 
of the mid-1970's.

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  In order to 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essential normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85.  

The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  The Court has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to provide otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also Fischer v. West, 11 Vet. App. 121 (1998).

The regulations noted above had not been published or become 
effective at the time of the RO's April 1995 decision, and 
were not applied by the RO.  However, the veteran's claim was 
remanded by the Board in August 1999 in order to afford the 
veteran a new examination, followed by application of the new 
regulations.  In its January 2000 supplemental statement of 
the case, the RO applied and discussed the new regulations.  
The Board therefore finds that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The severity of hearing loss disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.87 of VA's Schedule.  
Under these criteria, the degree of disability for service-
connected hearing loss disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for profound deafness).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (as in effect prior to June 10, 
1999); 38 C.F.R. § 4.85, Diagnostic Code 6100 (as in effect 
June 10, 1999 and thereafter).  The evaluations derived from 
the Schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).  
However, if a claimant has service-connected hearing loss in 
one ear and nonservice-connected hearing loss in the other 
ear, the hearing in the ear having nonservice-connected loss 
should be considered normal for purposes of computing the 
service-connected disability rating, unless the claimant is 
totally deaf in both ears.  VAOPGCPREC 32-97, 62 Fed. Reg. 
63,605 (1997); see also Boyer v. West, No. 99-7079 (Fed. Cir. 
Apr. 10, 2000).

In January 1992, service connection was granted for hearing 
loss in the right ear, evaluated as noncompensable.  In April 
1995, the RO affirmed the veteran's noncompensable 
evaluation, and the veteran has appealed.

In the case at hand, the Board has used the audiometric 
findings obtained at the December 1999 examination, which is 
the most recent examination report, in evaluating the 
veteran's disability.  The Board further points out that the 
only other relevant examination (a VA audiometric examination 
report, dated in May 1996), produced results similar to those 
obtained in December 1999, and that the application of those 
test results would not affect the outcome of his claim.  In 
addition, where entitlement to service connection has been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Francisco, supra.  



On the VA audiological evaluation in December 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
10
10
15
35
60
LEFT
10
10
10
25
45

Average decibel loss was 30 in the right ear, and 23 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 94 percent in 
the left ear.  The diagnoses were mild to moderate high 
frequency sensorineural hearing loss, left ear and mild to 
moderate severe high frequency sensorineural hearing loss, 
right ear. 

These results show that the veteran's hearing in his right 
ear is consistent with level I hearing.  See 38 C.F.R. § 4.85 
(1997); 38 C.F.R. § 4.87 (1999).  As such, and as the 
veteran's nonservice-connected left ear is considered normal 
under the law, see 38 C.F.R. § 3.383; Boyer, supra, a 
compensable evaluation is not warranted.

As a final matter, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order where there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the record does not reflect 
frequent periods of hospitalization because of the veteran's 
service-connected disability, nor has there been a showing of 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  In this 
regard, although the Board has considered the veteran's 
employer's November 1996 statement that he occasionally has 
difficulty at work due to hearing loss, the record does not 
show that the veteran has lost time from work due to this 
disability, nor does it otherwise show that his hearing loss 
has impacted his employment such that it presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for hearing loss, right ear, 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

A compensable evaluation for service-connected hearing loss, 
right ear, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

